t c memo united_states tax_court mohammad a kakeh and toni l kakeh petitioners v commissioner of internal revenue respondent docket no 10728-13l filed date thomas kevin spencer for petitioners john d ellis for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioners seek review pursuant to sec_6320 and sec_6330 of the determination by all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar the internal_revenue_service irs or respondent to uphold a notice_of_federal_tax_lien filing the parties have filed cross-motions for summary_judgment under rule the questions for decision are whether certain litigation proceeds were properly taxable in the year received by petitioners and whether the irs settlement officer so abused his discretion in rejecting their offer-in-compromise oic there are no disputes of material fact and we agree with respondent on both points we will accordingly grant his summary_judgment motion and deny petitioners’ summary_judgment motion background the following facts are based on the parties’ pleadings and motion papers including attached exhibits and affidavits see rule b petitioners resided in virginia when they petitioned this court in date after several years of litigation regarding a whistleblower claim petitioner husband mr kakeh executed a settlement agreement with his former employer pursuant to that agreement he received settlement proceeds of dollar_figure of which dollar_figure was designated compensatory_damages and dollar_figure was designated compensation_for lost wages petitioners used dollar_figure of these settlement proceeds to purchase the home in which they now reside petitioners filed their federal_income_tax return on date approximately six months late on this return they included in their gross_income the dollar_figure of settlement proceeds however they paid only a small portion of the dollar_figure tax_liability reported on that return on date the irs assessed the outstanding tax and additions to tax on date petitioners submitted an oic on form_656 offer_in_compromise proposing to discharge their outstanding tax_liability of dollar_figure for dollar_figure as the reason for this offer petitioners checked the box captioned doubt as to collectibility they did not check the box captioned exceptional circum- stances effective tax_administration if a taxpayer alleges the latter basis for compromise form_656 requires that he submit a written narrative explaining his circumstances and show that requiring full payment would cause an economic hardship petitioners submitted with their offer a completed form 433-a collection information statement for wage earners and self-employed individuals this indicated that they had dollar_figure of equity in their home as well as a retirement account worth dollar_figure they included a letter explaining that mr kakeh had monthly medical_expenses of dollar_figure on account of specified health conditions the irs collection_division rejected petitioners’ oic on the ground that the amount offered dollar_figure was substantially less than their reasonable collection potential rcp which the irs determined to be dollar_figure after allowing appropriate discounts to their reported asset values in date petitioners appealed this rejection of their oic on date in an effort to collect the assessed tax the irs sent peti- tioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date petitioners submitted form request for a collection_due_process or equivalent_hearing their oic appeal and their request for a cdp hearing were consolidated and on date petitioners had a face-to-face hearing with an so from the irs appeals_office during the cdp hearing petitioners raised both their underlying tax_liability for and the rejection of their oic with respect to their underlying tax liabil- ity the so determined that mr kakeh’s settlement proceeds were not excludable from gross_income under sec_104 and that petitioners had properly reported the entire dollar_figure for the year in which they received the money how- ever the so agreed to abate both the late-filing addition_to_tax and the failure-to- pay-timely addition_to_tax with respect to the oic the so made several concessions in petitioners’ favor he eliminated the value of petitioners’ car from his collection analysis he reduced the collection value of petitioners’ home and he accepted all of their monthly expenses as claimed despite these favorable adjustments the so deter- mined that petitioners had equity of at least dollar_figure in their assets which was sufficient to pay their tax_liability in full mr kakeh asked the so to consider his age the number of his depen- dents and his limited retirement income as reasons he should not have to pay the balance due he did not request consideration of any health problems except to ask that his monthly medical_expenses of dollar_figure be taken into account which the so agreed to do the so suggested a home equity loan or a reverse mortgage as a mechanism for accessing the equity in petitioners’ home which was and continues to be unencumbered petitioners refused to consider these options upon review of the administrative file the so confirmed that petitioners’ tax_liability for had been properly assessed and that all other requirements of this last concession was not trivial petitioners’ claimed household ex- penses which they were not asked to substantiate included dollar_figure of monthly housing and utility costs even though they had no encumbrance on their home petitioners allege in their petition that they subsequently raised their offer from dollar_figure to dollar_figure with the requisite funds to be withdrawn from mr kakeh’s retirement account the so in his activity report makes no reference to an increased offer and petitioners provided no documentary_evidence that such an offer was actually made because we would reach the same conclusion regardless of whether petitioners’ final offer was dollar_figure or dollar_figure any factual dispute on this point is immaterial to our decision applicable law and administrative procedure had been met he determined that petitioners were ineligible for an oic because their assets were sufficient to pay the outstanding liability in full the so accordingly closed the case and on date the irs issued a notice_of_determination rejecting petitioners’ proposed oic and sustaining the notice of tax_lien_filing petitioners timely sought review in this court and on date the parties filed cross- motions for summary_judgment discussion a summary_judgment the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be ren- dered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the parties agree that there are no material facts in dispute and we conclude that this case is appropriate for summary adjudication b underlying liability neither sec_6320 nor sec_6330 prescribes the standard of review that this court should apply in reviewing an irs administrative determin- ation in a cdp case the general parameters for such review are marked out by our precedents where the amount of the taxpayer’s underlying tax_liability is at issue we review the commissioner’s determination de novo 114_tc_176 sec_6330 permits a taxpayer to challenge in a cdp hearing the existence or amount of his underlying tax_liability only where as is true here he did not receive a notice_of_deficiency or otherwise have a prior opportunity to contest that liability respondent agrees that petitioners properly raised their underlying tax_liability at the cdp hearing see sec_301_6320-1 q a-f3 proced admin regs see also 129_tc_107 we will accordingly review de novo the irs determination on this point sec_61 provides that e xcept as otherwise provided gross in- come means all income from whatever source derived see 348_us_426 proceeds from settlement of litigation constitute gross_income unless the taxpayer proves that such proceeds fall within a specific statutory exclusion see commissioner v schleier u s save v commissioner tcmemo_2009_209 98_tcm_218 see also eg sec_104 excluding from gross_income damages received on account of personal physical injuries or physical sickness petitioners received dollar_figure in settlement proceeds in and correctly reported the entire amount as gross_income on their return petitioners do not contend that their settlement proceeds fall under any statutory exemption or exclusion nor do they allege any facts that would support such a finding their argument at the cdp hearing was limited to timing they contended that the settlement proceeds partially designated compensation_for lost wages should be allocated to mr kakeh’s compensation_for and be taxed as if he had received the income in that year we disagree amounts are included in gross_income for the taxable_year in which they are actually or constructively received by a cash_basis taxpayer sec_451 green v commissioner tcmemo_2014_23 finding that taxpayer’s settlement award received in but relating to lost wages for and was properly taxable in knoll v commissioner tcmemo_2003_277 applying this principle with respect to a similar award petitioners received the settlement proceeds in and there is nothing in the record to indicate that they constructively received any portion of the proceeds before we accordingly sustain respondent’s determination on this issue c abuse_of_discretion we review the so’s administrative determinations regarding nonliability issues for abuse_of_discretion 131_tc_197 goza t c pincite abuse_of_discretion exists when a determination is arbi- trary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir in deciding whether the so abused his discretion in sustaining the notice of lien filing we consider whether he properly verified that the requirements of any applicable law or administrative procedure have been met considered any relevant issues petitioners raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary see sec_6320 sec_6330 our review of the record reveals that the so conducted a thorough review of petitioners’ account determined that the tax had been properly assessed and verified that other requirements of applicable law and administrative procedure were followed petitioners’ primary contention is that the so abused his discretion by giving insufficient consideration to their proposed oic sec_7122 authorizes the irs to compromise an outstanding tax liabil- ity the regulations set forth three grounds for such compromise doubt as to liability doubt as to collectibility or promotion of effective tax administra- tion sec_301_7122-1 proced admin regs the secretary may compro- mise a tax_liability based on doubt as to collectibility where the taxpayer’s assets and income render full collection unlikely id subpara conversely the irs may reject an oic where the taxpayer’s rcp is greater than the amount he propo- ses to pay see 136_tc_475 aff’d without published opinion fed appx d c cir appeals officers are gener- ally directed to reject offers substantially below the taxpayer’s rcp where the of- fer is premised as it was here on doubt as to collectibility see revproc_2003_ 2003_2_cb_517 this court does not independently review the reasonableness of the taxpay- er’s proposed collection alternative our review is limited to ascertaining whether the so’s decision to reject that offer was arbitrary capricious or without sound basis in law or fact murphy t c pincite we do not substitute our judgment for that of the so as to the acceptability of a particular offer see eg johnson t c pincite petitioners during received settlement proceeds of dollar_figure and used dollar_figure of this money to purchase a home they do not dispute the so’s deter- mination that they now have at least dollar_figure of equity in their assets by bor- rowing against these assets petitioners could have discharged their tax_liability in full the conversion of cash into real_property did not relieve them of this responsibility the so did not abuse his discretion by declining petitioners’ offer to discharge their dollar_figure tax_liability for dollar_figure see eg 141_tc_248 brombach v commissioner tcmemo_2012_265 at taylor v commissioner tcmemo_2009_27 97_tcm_1109 noting so’s suggestion of a reverse mortgage as a method of satisfying taxpayer’s liability without creating economic hardship lindley v commissioner tcmemo_2006_229 finding that so did not abuse his discretion by rejecting oic that was dollar_figure below taxpayer’s rcp aff’d on this issue sub nom 568_f3d_710 9th cir although petitioners based their oic on doubt as to collectibility they con- tend in their summary_judgment papers that the so should have considered an al- ternative ground for compromise namely promotion of effective tax administration see sec_301_7122-1 proced admin regs this ground may justify compromise where full collection would cause the taxpayer economic hardship ibid by rendering him unable to pay his reasonable basic living_expenses sec_301_6343-1 proced admin regs this may be true for example where the taxpayer’s medical_condition is so severe that his financial resources will be exhausted providing for care and support during the course of the condition sec_301_7122-1 proced admin regs petitioners contend that mr kakeh’s health presented a condition of this sort in their view a remand to the irs appeals_office is appropriate because the record does not establish that the so properly considered these matters we are unpersuaded by this argument petitioners did not urge exceptional circumstances or promotion of effective tax_administration as grounds for com- promise either on their form_656 or at the irs appeals_office nor did they de- scribe mr kakeh’s medical_condition as one that could exhaust their financial resources during the near term indeed until their motion for summary_judgment petitioners mentioned mr kakeh’s health only in connection with the dollar_figure monthly cost of his medications which the so allowed in full when computing petitioners’ rcp see johnson v commissioner tcmemo_2007_29 holding that the so properly considered the taxpayer’s medical_condition by allowing the full amount of medical_expenses claimed aff’d in relevant part sub nom 568_f3d_710 this court will not consider sec_6330 issues that were not properly raised at the cdp hearing see giamelli t c pincite because petitioners did not advance promotion of effective tax_administration or the requisite supporting facts at the cdp hearing we will not consider these arguments in reviewing the so’s determination see ibid 118_tc_488 moreover remand is appropriate only where a new hearing is justified and will be productive petitioners offered to compromise their dollar_figure tax_liability for dollar_figure even though they had equity in assets of at least dollar_figure they flatly refused to consider any form of borrowing against their unencumbered real_estate even if we accept their unsupported allegation that they later increased their offer to dollar_figure that offer was still a small fraction of their tax_liability and of their ability to pay the purpose of a remand is to facilitate the correction of errors or oversights by the appeals officer not to afford a do over to taxpayers whose position at the cdp hearing was unreasonable it appears to us that petitioners are seeking a do over here petitioners presented mr kakeh’s health to the irs appeals_office as a relatively stable condition that required the expenditure of dollar_figure per month on medications if his condition should decline to the point where it is reasonably foreseeable that petitioners’ financial resources will be exhausted providing for his care and support see sec_301_7122-1 proced admin regs petitioners are free to submit a new oic premised on such facts however the so did not abuse his discretion in rejecting the offer they actually made on the basis of the record that was actually before him petitioners included with their summary_judgment papers a doctor’s note describing mr kakeh’s medical_condition this note was not presented to the so during the cdp hearing which occurred almost two years previously petitioners do not contend that mr kakeh has experienced a material_change in circum- stances between the time of the sec_6330 hearing and the trial that affects the rcp calculation see gurule v commissioner tcmemo_2015_61 at finding that the death of the taxpayers’ son following issuance of notice_of_determination caused a material_change in circumstances affecting their ability to pay in urging remand petitioners rely heavily on anderson v commissioner tcmemo_2013_261 and pomeroy v commissioner tcmemo_2013_26 those cases are distinguishable in each the taxpayer presented very serious medical conditions during the cdp hearing itself as a ground for compromise based on exceptional circumstances cf anderson tcmemo_2013_261 at appeals_office was informed that the taxpayer had been diagnosed with prostate cancer and had had two heart attacks pomeroy tcmemo_2013_26 at appeals_office was informed that the taxpayer had suffered a stroke and was near death petitioners advanced no comparable argument or facts to the so here finding no abuse_of_discretion in any respect we conclude that respondent is entitled to judgment as a matter of law and sustain the supplemental notice_of_determination issued date to reflect the foregoing an appropriate order and decision will be entered
